On the trial the defendant waived a trial by jury and interposed a plea of guilty. Based upon this plea, the defendant was sentenced to the penitentiary of the State of Alabama for a period of not less than six years nor more than seven years.
This judgment was entered on the 30th day of May, 1939. On July 29, 1939, the defendant filed a motion for a new trial supported by affidavits as to his previous good character, and affidavits to the effect that a confession of guilt was forced from him by cruel punishment administered by two deputy sheriffs. This motion was overruled.
After the expiration of thirty days from the rendition of the judgment of conviction, the Circuit Court lost all power over it and was without jurisdiction to act otherwise than to overrule the motion. Code of 1923, Section 6670.
The matter here is not presented by bill of exceptions, but the evidence submitted to the trial court was by affidavits, and the affidavits are copied in the record.
Not being presented here by bill of exceptions, we cannot consider these affidavits, although they appear to be undisputed.
Regretting that the record is not in condition for us to give consideration to the matters undertaken to be presented, the judgment is affirmed.
Affirmed.